WOODLEY, Judge.
The offense is robbery; the punishment, five years.
The prosecuting witness, W. 0. Mauldin, past seventy-four years of age qjid employed as an attendant at a service station in Dallas County, positively identified appellant as the person who appeared at his place of employment about 2:25 A.M. and at pistol point took from him $80 in bills, saying “Pop, this is a stick up. If you’ll do as I say you won’t get hurt but otherwise you will get killed. * * * I want all the money you’ve got.”
The evidence shows that after appellant obtained the $80 he required Mr. Mauldin to enter the rest room and drove away; that the following Sunday morning Mr. Mauldin identified appellant in a police line up of four men as the person who robbed him.
Appellant testified denying his guilt of this robbery as well as his guilt in another robbery on the same night, for which he had been convicted.
*291The jury accepted Mr. Mauldin’s testimony and we find it sufficient to sustain the conviction.
No error is shown in the state’s effort to have Mr. Maudin identify the pistol taken from appellant’s companion at the time of their arrest. Appellant admitted that he had a pistol in the car he was driving and Mr. Mauldin’s interrogation added nothing to that fact.
For like reason there was no error in the identification of the pistol by the arresting officer.
The remaining complaint is directed to the evidence showing the other robbery. Appellant, by his own direct testimony, injected this offense. He cannot therefore complain that the jury was informed thereof.
The judgment is affirmed.